Citation Nr: 1342485	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from January 1973 to June 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for acute myelogenous leukemia (AML) and granted service connection for diabetes mellitus type II with an evaluation of 20 percent effective March 22, 2006.  The Veteran disagreed with the evaluation assigned.

The Board previously remanded this matter in April 2011.

The issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

Competent medical evidence links the Veteran's acute myelogenous leukemia to his military service. 


CONCLUSION OF LAW

Service connection for acute myelogenous leukemia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his acute myelogenous leukemia (AML) is due to exposure to herbicides while serving in the Republic of Vietnam.  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  However, AML is not a recognized presumptive disease set forth in 38 C.F.R. § 3.309(e) pertaining to herbicide exposure.
 
Nevertheless, the Board must also consider whether service connection is warranted on a direct basis.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record contains multiple medical opinions pertaining to the relationship between the Veteran's AML and his herbicide exposure.  A private physician opined in June 2009 and September 2009 that there is a connection between the Veteran's AML and his herbicide exposure.  However, he provided no rationale for his conclusions.  Nevertheless, in October 2013, a hematologist/medical oncologist with the Veterans Health Administration (VHA) provided an opinion, based on a review of the record, that it is "as likely as not" that past Agent Orange exposure is etiologically associated with subsequent development of AML in this particular case.

The October 2013 opinion is consistent with the June 2009 and September 2009 private medical opinions and supports the Veteran's contention that his exposure to herbicides caused his AML.  The October 2013 VA examiner - notably, an expert in hematology and oncology - additionally provided a rationale with reference to supporting medical literature, noting that chemicals are well known carcinogenic agents that have been linked to the development of AML.  In considering the evidence of record, the Board finds that the medical evidence of record is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.  


ORDER

Service connection for acute myelogenous leukemia is granted.


REMAND

The Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus essentially turns on whether his diabetes mellitus necessitates regulation of activities for control.  As such, in its April 2011 remand directives, the Board instructed the VA examiner to "specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease."  In response, a June 2011 VA examiner stated that the Veteran "has no restricted activities because of his diabetic condition."  However, the examiner did not explain that statement as it relates to private treatment records which suggest the Veteran's diabetes is very difficult to control and possibly impact his ability to engage in activities.  Accordingly, the Board finds that remand is necessary for a new examination. 

In addition, updated treatment records should also be obtained to accurately assess the severity of the Veteran's diabetes. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses and dates of treatment, on properly competed release forms, for all medical care providers who have treated him for diabetes mellitus type II, including Dr. Rasman and Dr. Enoch, since 2011.  After securing the necessary authorization for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file, to include private records dated from February 2011.  

In addition, relevant treatment records from the VA Butler Healthcare System dating since March 2012 should be obtained. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus type II.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination 
of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus type II.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  In doing so, the examiner should consider the March 2010 statement from the Veteran's private physician suggesting that regulation of activities is necessary.

A rationale for any opinion expressed should be provided.

3.  Following the completion of the above, the RO/AMC should review the evidence and readjudicate the claim, to include whether referral for extraschedular consideration is warranted.  If the benefit sought is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


